SCHNEIDER WEINBERGER & BEILLY LLP 2200 Corporate Boulevard, N.W. Suite 210 Boca Raton, Florida33431 telephone (561) 362-9595 telecopier (561) 362-9612 jim@swblaw.net March 16, 2010 'CORRESP' Mail Stop United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Attention: H. Christopher Owings, Assistant Director Bill Thompson, Accounting Branch Chief Ta Tanisha Meadows, Staff Accountant Re: China Logistics Group, Inc. (the "Company") Amendment No. 4 to the Registration Statement on Form S-1 File No. 333-151783 Filed February 12, 2010 Ladies and Gentlemen: The Company is in receipt of the staff’s oral comments to the above-captioned registration statement.Following are the Company’s responses to such comments.Concurrently, the Company has filed Amendment No. 5 to the above-captioned registration statement, which such amendment contains the following revisions in accordance with the staff’s comments. Selected Consolidated Financial Data, page 9 1.As requested, the Company has revised net income for the nine months ended September 30, 2009 in the table on page 9 to tie to the financial statements. Risk Factors, page 10 2.The Company has replaced “nine” for “six” with respect to the period ended September 30, 2009 in the second sentence of the risk factor beginning “Our Independent Registered Public Accounting Firm ”. Consolidated Statements of Cash Flows, page F-4 3.The
